FILED
                                                                         SEPTEMBER 1,2015
                                                                       In the Office of the Clerk of Court
                                                                     W A State Court of Appeals, Division III


               IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                  DIVISION THREE

I
     STATE OF WASHINGTON, 	                         )
                                                    )         No. 32088-0-111
j
I
                          Respondent,               )
i	                                                  )
1
            v. 	                                    )
I                                                   )
1    CORY E. MESECHER, 	                            )
                                                    )
                                                              UNPUBLISHED OPINION

                          Appellant.                )

            SIDDOWAY, C.J. -     Cory Mesecher appeals his conviction and sentence for

     trafficking in stolen property, alleging several instances of instructional error and

     insufficient evidence. He demonstrates, and the State concedes, that a jury finding that

     he committed a major economic offense supporting an increased sentence was potentially

     based on a factor that the State had excluded from its information or on factors that were

     not supported by substantial evidence. We find no other error, however. We vacate the

     fmding of an aggravating circumstance and otherwise affrrm.

                          FACTS AND PROCEDURAL BACKGROUND

            Cory Mesecher and his two brothers were charged with taking power wire

     belonging to Avista Utilities from an abandoned house in Stevens County. A project

     coordinator for Avista testified that 3,300 feet of wire was removed from the house. He
No. 32088-0-111
State v. Mesecher


estimated the value of the wire itself to be just under $2,500, but that the cost to repair the

house would be more than $20,000.

       At Mr. Mesecher' s I trial, the State presented evidence that one or more of the

brothers took wire from the house on several occasions, stripped the wire, separated it,

and sold it to a salvage yard in Chewelah. An operator at the wrecking yard testified that

she received almost 250 pounds of wire materials from Mr. Mesecher and his brothers

over the span of about a week. Her records reflected that she made two purchases from

Mr. Mesecher that amounted to about 20 percent of her total purchases from the brothers.

       Mr. Mesecher was charged as a principal and an accomplice with one count of

first degree theft and one count of first degree trafficking in stolen property. The

information provided notice of the State's intent to seek an aggravated sentence above the

standard range for the offenses based on two, but only two, of the four factors that can

support the "major economic offense" aggravating circumstance, stating:

       [S]pecifically alleging, the current offense was a major economic offense or
       series of offenses, so identified by a consideration of any of the following
       factors:
               (i) The current offense involved multiple victims or multiple 

       incidents per victim; 

              (ii) The current offense involved attempted or actual monetary loss
       substantially greater than typical for the offense (9.94A.535(3)(d)).

Clerk's Papers (CP) at 3.


       I Since the opinion requires no discussion specific to either of the defendant's
brothers, all references to "Mr. Mesecher" are to the defendant, Cory Mesecher.

                                              2

No. 32088-0-III
State v. Mesecher


       At trial, the jury was provided with the pattern instruction on accomplice liability

over a defense objection that the instruction contained internally inconsistent language by

stating that "more than mere presence and knowledge of the criminal activity of another

must be shown to establish that a person present is an accomplice," and at the same time

that "[a] person who is an accomplice in the commission of a crime is guilty of that crime

whether present at the scene or not." CP at 36 (Instruction 23).

       The defense did not object to the pattern definition instruction on the major

economic offense aggravator, even though it had been prepared to include three of the

factors that can support the aggravator rather than the two that had been identified by the

information. The third factor included in the instruction was that proof beyond a

reasonable doubt that "[t]he crime involved a high degree of sophistication or planning or

occurred over a lengthy period of time" would support finding the aggravator. CP at 27

(Instruction 14).

       The jury found Mr. Mesecher guilty of first degree trafficking in stolen property as

charged in count two, but was unable to reach a verdict on the theft charge, as to which

the trial court declared a mistrial. The jury returned a special verdict finding that the

trafficking crime was a major economic offense.

       The court sentenced Mr. Mesecher to six months on the trafficking charge and six

months for the aggravating circumstance. It imposed total legal financial obligations

(LFOs) of $6,650, consisting of$4,800 in restitution, mandatory costs of$700, and

                                              3

No. 32088-0-111
State v. Mesecher


discretionary costs of $1,150. The judgment and sentence contained boilerplate language

stating the court had considered the defendant's ability to pay to which Mr. Mesecher

made no objection, despite the fact that the court had not inquired into Mr. Mesecher's

financial resources or the nature of the burden the LFOs would present.

      Mr. Mesecher's motions for a new trial and a stay of his sentence pending appeal

were denied. He appeals.

                                         ANALYSIS

      Mr. Mesecher contends on appeal that (1) the trial court erred in giving a non-

unanimity special verdict instruction, (2) the evidence did not support the "major

economic offense" aggravating circumstance, (3) the accomplice liability instruction

contained internally inconsistent language, and (4) the record does not support the finding

that Mr. Mesecher has the current or future ability to pay the LFOs that were imposed.

We address the asserted errors in tum.

                        Non-unanimity special verdict instruction

      Mr. Mesecher contends that the trial court erred in instructing the jury that it did

not need to be unanimous to answer no to the special verdict on the major economic

offense aggravator. The instruction given by the court stated:

      In order to answer the special verdict forms "yes," you must unanimously
      be satisfied beyond a reasonable doubt that "yes" is the correct answer. If
      you unanimously agree that the answer to the question is "no," or if after




                                             4

No. 32088-0-III
State v. Mesecher


       full and fair consideration of the evidence you are not in agreement as to
       the answer, you must fill in the blank with the answer "no."

CP at 45 (Instruction 31). This type of instruction was properly in use for the 23 months

that transpired between the Washington Supreme Court's July 2010 decision in State v.

Bashaw, 169 Wash. 2d 133, 146,234 P.3d 195 (2010) and its June 2012 decision in State v.

Guzman Nunez, 174 Wash. 2d 707, 285 P.3d 21 (2012), which overruled Bashaw. It was no

longer correct and should not have been used when Mr. Mesecher was tried in October

2013. But Mr. Mesecher did not object to the instruction in the trial court. He contends

that the error in giving the instruction was a manifest constitutional error that may be

raised for the first time on appeal. RAP 2.5(a)(3).

       In Bashaw, our Supreme Court ruled that for purposes of a special verdict

addressing an aggravating circumstance-and contrary to the pattern instruction then in

use-"a unanimous jury decision is not required to find that the State has failed to prove

the presence of a special finding increasing the defendant's maximum allowable

sentence." 169 Wash. 2d at 146. Relying on its earlier decision in State v. Goldberg, 149
Wash. 2d 888, 72 P.3d 1083. (2003), overruled by State v. Guzman Nunez, 174 Wash. 2d 707,

285 P.3d 21 (2012), it reasoned that while "unanimity is required to find the presence of a

special finding increasing the maximum penalty, it is not required to find the absence of

such a special finding." Bashaw, 169 Wash. 2d at 147 (citation omitted). The court




                                              5

     No. 32088-0-111
1    State v. Mesecher
i
I    therefore held the jury instruction stating that all 12 jurors must agree on an answer to the


II   special verdict "was an incorrect statement of the law." ld.

            Less than two years later, the court overruled Bashaw's non-unanimity rule in

     Guzman Nunez, having concluded that it "conflicts with statutory authority, causes

     needless confusion, does not serve the policies that gave rise to it, and frustrates the

     purpose ofjury unanimity." 174 Wash. 2d at 709-10.

            Mr. Mesecher is correct that the instruction given in his case was improper in light

     of Guzman Nunez, although as we have commented before when the same error has been

     raised by a criminal defendant, the error operates to a criminal defendant's advantage. 2

     But Mr. Mesecher is wrong in contending that the error was a manifest constitutional

     error or, for that matter, constitutional error.

            Mr. Mesecher points out that article I, section 21 of the Washington Constitution

     guarantees a right to a unanimous jury verdict in order to convict, and that the Sixth

     Amendment to the United States Constitution requires that a jury must unanimously find

     beyond a reasonable doubt any aggravating circumstance that increases a defendant's

     sentence. Br. of Appellant at 11. But as our Supreme Court pointed out in Guzman




            2 Ifjurors are required to deliberate to unanimity to answer yes, but not to answer
     no, then a criminal defendant will always be the beneficiary where the jurors give up their
     deliberation short of unanimity.



                                                        6

No. 32088-0-111
State v. Mesecher


Nunez, whether unanimity is required to reject an aggravating circumstance presents a

different issue. 174 Wash. 2d at 712 (citing Bashaw, 169 Wash. 2d at 146).

       The Supreme Court did not hold in Guzman Nunez that its decision in Bashaw had

violated the federal or state constitutions. It overruled Bashaw instead because Bashaw

had been based on a rule announced in Goldberg, which it concluded, as noted earlier,

"conflicts with statutory authority, causes needless confusion, does not serve the policies

that gave rise to it, and frustrates the purpose ofjury unanimity." Guzman Nunez, 174
Wash. 2d at 709-10. In the context ofajury's decision to acquit, the purpose ofjury

unanimity is not compliance with a constitutional mandate but, as explained by the court

in Guzman Nunez, "to promote the jurors' full discussion and well-considered

determinations before returning a verdict." Id. at 718 (citing State v. Cross, 156 Wash. 2d
580, 616, 132 P.3d 80 (2006) ("We want juries to deliberate, not merely vote their initial

impulses and move on.")).

       By failing to object, Mr. Mesecher failed to preserve an error that was not

constitutional, let alone a manifest constitutional error. We will not entertain it for the

first time on appeal. RAP 2.5(a).

                Due process and suffiCiency challenges to the aggravated
                               circumstance instruction

       Mr. Mesecher next contends that the special verdict must be vacated because two

of three alternative factors identified to the jury as supporting the finding of a major



                                              7

No. 32088-0-III
State v. Mesecher


economic offense were not supported by substantial evidence and one of the factors had

not been identified in the information. Although the prosecutor focused his attention on

the first factor in closing argument, the State concedes trial court error on both counts and

states that "the Special Verdict should be stricken, on this ground." Br. of Resp't at 6.

       The State nonetheless argues that the sentence itself cannot be appealed because "a

Standard Range sentence is not appealable, unless there was an error in determining the

Standard Range." Id. at 4. The standard range for Mr. Mesecher's trafficking in stolen

property offense, based on his offender score of "1," was 6 to 12 months. The judgment

and sentence provides for a total of 12 months of confinement-"6 months on the base

charge of Trafficking in Stolen Property, plus an additional 6 months for the aggravating

circumstances, for a total of 12 months." CP at 60.

       The sentence is anomalous, in that the use of an aggravator finding contemplated

by RCW 9.94A.535(3) is to "support a sentence above the standard range," and here, the

total period of confinement imposed was within the standard range. Nonetheless, we will

not ignore the fact that the court based six months ofthe sentence on the jury's finding of

the aggravating circumstance. This was especially clear when the court announced the

sentence:

              And I think that the jury has found that aggravator in this case, and
       so of course I would not question their verdict, here; I think there's
       evidence to support it as to the aggravator.




                                              8

No. 32088-0-III
State v. Mesecher


             Now, what to do about it, though, in the end I agree with [defense
       counsel] here on this penalty. And it would be six months on the
       underlying trafficking in stolen property, and then just shy of another six
       months, so one day shy ofa year on the-the total sentence, and give [five]
       months and 29 days of that would be the aggravator.

Report of Proceedings (RP) at 283-84.

       The relief requested by Mr. Mesecher in connection with this error is only that the

"special verdict ... be stricken." Br. of Appellant at 16. Having filed the opening brief

in late June 2014, appellate counsel undoubtedly realized that Mr. Mesecher, who was

ordered to begin serving his 12-month sentence on or before November 5, 2013, would

complete the sentence before his appeal was even set for argument. While the sentence

imposed on the basis of the aggravator may be moot, we nonetheless address it to reject

the State's argument that the fact that the total sentence imposed fell within the standard

range would prevent Mr. Mesecher from appealing the six months imposed for the

aggravating circumstance.

       RCW 9.94A.585(1) provides that "[a] sentence within the standard sentence range

... for an offense shall not be appealed." As explained in State v. Williams, 149 Wash. 2d
143, 146-47, 65 P.3d 1214 (2003), the general rule is that "the length of a criminal

sentence imposed ... is not subject to appellate review, so long as the punishment falls

within the correct standard sentencing range," a precept "aris[ing] from the notion that, so

long as the sentence falls within the proper presumptive sentencing ranges set by the

legislature, there can be no abuse of discretion as a matter of law as to the sentence's

                                              9

No. 32088-0-III
State v. Mesecher


length." (Emphasis added.) "[I]t is well established," however, "that appellate review is

still available for the correction of legal errors or abuses of discretion in the determination

of what sentence applies." Id. at 147.

       Mr. Mesecher's challenge was not to the length of his sentence per se, but to the

sentencing court's imposition of a sentence that it extended based on a jury finding of an

aggravating circumstance that the State concedes cannot stand. As a practical matter

there is nothing to be done about the sentence in this case. But contrary to the argument

of the State, different circumstances would support not only vacating the finding of the

aggravating circumstance, but also remanding for resentencing and the possibility of a

new trial on the aggravator.

       We accept the State's concessions and vacate the aggravating circumstance.

                               Accomplice liability instruction

       Mr. Mesecher next argues that his conviction must be reversed because the

accomplice liability instruction contained internally inconsistent language. Where a

defendant alleges an error of law in a jury instruction, we review the instruction de novo.

State v. Willis, 153 Wn.2d 366,370,103 P.3d 1213 (2005).

       The Washington pattern instruction on accomplice liability given by the trial court

informed the jury:

             A person is guilty of a crime if it is committed by the conduct of
       another person for which he or she is legally accountable. A person is


                                              10 

No. 32088-0-111
State v. Mesecher


       legally accountable for the conduct of another person when he or she is an
       accomplice of such other person in the commission of the crime.
               A person is an accomplice in the commission of a crime if, with
       knowledge that it will promote or facilitate the commission of the crime, he
       or she either:
          (1) solicits, commands, encourages, or requests another person to
       commit the crime; or
          (2) aids or agrees to aid another person in planning or committing the
       cnme.
               The word "aid" means all assistance whether given by words, acts,
       encouragement, support, or presence. A person who is present at the scene
       and ready to assist by his or her presence is aiding in the commission of the
       crime. However, more than mere presence and knowledge of the criminal
       activity of another must be shown to establish that a person present is an
       accomplice.
               A person who is an accomplice in the commission of a crime is
       guilty of that crime whether present at the scene or not.

CP at 36 (Instruction 23); 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

INSTRUCTIONS: CRIMINAL 10.51, at 217 (3rd ed. 2008) (WPIC).

       As noted in State v. Hoffman, WPIC 10.51 "is drawn directly from the accomplice

statute." 116 Wn.2d 51,102-04,804 P.2d 577 (1991) (finding no error in the instruction

insofar as it correctly states the mental state required for an accomplice). The pattern

instruction largely mirrors the language of the accomplice statute, adding a definition of

the term "aid." State v. Williams, 28 Wash. App. 209, 211, 622 P.2d 885 (1981). Its

definition of "aid" as requiring assistance or readiness to assist is consistent with

Washington case law. Id.; In re Wilson, 91 Wash. 2d 487, 491,588 P.2d 1161 (1979); State

v. Aiken, 72 Wash. 2d 306, 349, 434 P.2d 10 (1967), vacated on other grounds by Wheat v.

Washington, 392 U.S. 652, 88 S. Ct. 2302,20 L. Ed. 2d 1357 (1968).

                                              11 

i
.~

1
I
1
1
     No. 32088-0-111
     State v. Mesecher
J

I           Mr. Mesecher nonetheless argues that the last two sentences of the instruction are

     inconsistent insofar as they require "more than mere presence" to establish that a person
I    is an accomplice but then states that a person may be an accomplice "whether present at
I
i    the scene or not." CP at 36. The instruction would be internally inconsistent if its
r
     definition of accomplice required "more than mere presence"-"presence-plus"-and yet

I
i
     the instruction elsewhere stated that presence was not required. But the language that

     concerns Mr. Mesecher is not part of the definition of accomplice.

            The definition is found in the instruction's language, "A person is an accomplice

     in the commission of a crime if, with knowledge that it will promote or facilitate the

     commission of the crime, he or she either: (1) solicits, commands, encourages, or

     requests another person to commit the crime; or (2) aids or agrees to aid another person in

     planning or committing the crime." ld. That definition can be satisfied by circumstances

     in which a person is present at the crime, or circumstances in which a person is not

     present-it depends on what else the person does in the way of soliciting, commanding,

     encouraging, requesting, aiding or agreeing to aid another person in planning or

     committing the crime. There is nothing contradictory, then, in saying that an accomplice

     might be present at the crime, or might not be. The last two sentences of the instruction

     simply clarify that as a factor, a person's presence at the crime is neither necessary nor

     sufficient to establish his or her status as an accessory.




                                                   12 

No. 32088-0-III
State v. Mesecher


       The trial court correctly overruled Mr. Mesecher's objection when it observed,

"You can be an accomplice if you're present, and do something in addition, and then you

can be an accomplice when you're not even present if you orchestrate or command or

solicit, set up the whole affair." RP at 196. The instruction is not internally inconsistent.

                      Allegedfailure to consider ability to pay LFOs

       Mr. Mesecher's final challenge is to the trial court's imposition ofLFOs. He

contends that the court failed to take into account his present or future ability to pay, as

required by RCW 10.01.160. While the felony judgment and sentence form used by the

court contains a printed finding that the court considered Mr. Mesecher's ability to pay,3

the record does not otherwise reflect such consideration.

       Evidence of ability to pay was unnecessary to support the mandatory financial

obligations imposed by the court. The $500 victim assessment, $200 criminal filing fee,

and $100 DNA collection fee are each required by statute, irrespective of the defendant's

ability to pay. State v. Lundy, 176 Wash. App. 96, 102,308 P.3d 755 (2013) (noting that,


       3 The felony judgment and sentence form employed by the court includes
       the following language:

       2.5 Legal Financial Obligations/Restitution. 	 The court has considered
           the total amount owing, the defendant's present and future ability to
           pay legal financial obligations, including the defendant's financial
           resources and the likelihood that the defendant's status will change.
           (RCW 10.01.160).

CP at 60.

                                              13
No. 32088-0-III
State v. Mesecher


for these costs, "the legislature has directed expressly that a defendant's ability to pay

should not be taken into account"); RCW 7.68.035(l)(a); RCW 36.18.020(2)(h); RCW

43.43.7541. Restitution is also required by statute, without regard to ability to pay.

RCW 9.94A.753(4), (5) ("Restitution shall be ordered whenever the offender is convicted

of an offense which results in injury to any person or damage to or loss of property" and

"[t]he court may not reduce the total amount of restitution ordered because the offender

may lack the ability to pay the total amount.") (emphasis added).

       With respect to the financial obligations that were discretionary, Mr. Mesecher

made no objection at the sentencing hearing and thereby failed to preserve a claim of

error. RAP 2.5(a); State v. Blazina, 182 Wash. 2d 827, 833, 344 P.3d 680, (2015); State v.

Duncan, 180 Wash. App. 245, 253, 327 P.3d 699 (2014), review granted,               P.3d _ _

(2015). We will not consider the issue for the first time on appeal.

       We vacate the aggravated circumstance finding and otherwise affinn.

       A majority of the panel has detennined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



WE CONCUR: 




Brown, J.
                                             l~~-----t--'---\-
                                              Lawrence-Berrey, J.

                                              14